Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner. It should be noted that two identical IDS were filed on 5 October 2018. Therefore, only one of those documents has been considered, since the other is a duplicate document. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "124" and "124’ " have both been used to designate the same element.  
	Reference characters "122" and "122’ " have both been used to designate the same element.  
	Reference characters "112" and "112’ " have both been used to designate the same element.  
	Reference characters "118" and "118’ " have both been used to designate the same element.  
	Reference characters "130" and "130’ " have both been used to designate the same element.  

	Reference characters "128" and "128’ " have both been used to designate the same element.  
	Reference characters "116" and "116’ " have both been used to designate the same element.  
	Reference characters "408" and "416" have both been used to designate the same element.  
	Reference characters "208" and "216" have both been used to designate the same element.  
	Reference characters "206" and "218" have both been used to designate the same element.  
	Reference characters "214" and "220" have both been used to designate the same element.  
	Regarding the above reference character sets, it should be noted that reference characters cannot share the same leader line.
	Reference characters "206" and "214" have both been used to designate the same element.  
	Reference characters "406" and "404" have both been used to designate the same element.  
	Reference characters "410" and "118" have both been used to designate the same element.  

	Reference characters "214" and "224" have both been used to designate the same element.  
	Reference characters "226" and "212" have both been used to designate the same element.  
	Reference characters "206", "218", "216", "214", "220", "406", and "208" have both been used to designate the same element.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference character “RA” does not designate a “plane” in Figure 3.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 3 show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “224” has been used to designate different elements in Figure 8.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 222.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ketting et al (5,704,697). Figures 4 and 10 of Ketting et al show an assembly including all of the limitations as set forth in the above claims.
	Per claim 1, Ketting et al shows a roller 9 having a cylindrical configuration, with track link rail engaging surfaces 10 that are concave arcuate surfaces. A track link 3 includes a rail surface (2, 2’, and 2”) forming a convex arcuate surface. The roller 9 and 
	Per claims 2-4 and 16, the concave arcuate surface is a first radial surface, while the convex arcuate surface is a second radial surface. The concave radius of curvature may at least partially match or exceed the convex radius of curvature.
	Per claim 6, as shown in Figure 4, the convex arcuate surface of the track link 3 is an elliptical surface that at least partially matches the concave radius of curvature of the elliptical shape of the concave arcuate surface 10 of the roller 9 (Fig. 10).
	Per claim 14, the convex radius of curvature of the convex arcuate surface of track link 3 may be less than or equal to the concave radius of curvature of the concave arcuate surface of the roller 9.
	Per claim 17, the concave arcuate surface of the roller 9 extends along the circumferential direction in a consistent manner. 
	Per claim 18, the convex arcuate surface of the track link 3 extends along the travelling direction of the track chain in a consistent manner.
	Per claim 19, Ketting et al shows a second identically configured track link (Figure 7).
	Per claim 20, Figure 10 shows the roller 9 including a second concave track link rail engaging surface 10 identically configured to the first surface. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 8-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ketting et al.
	Regarding claims 5 and 15, Ketting et al does not disclose the radius of curvatures for the concave and convex surfaces ranging from 50-80mm. However, the value of the radius of curvature for these surfaces is a result effective variable, which to one of ordinary skill in the art would be obvious dependent upon the overall size of the track links and rollers (which is dependent upon the vehicle on which these elements are used, and the related load handling characteristics). 
	Regarding claim 8, Ketting et al does not disclose the ratio of the concave radius of curvature with respect to the convex radius of curvature being between 1.0-1.6. Again, this value is a result effective variable, related to the overall size of the track links and rollers (which is dependent upon the vehicle on which these elements are used, and the related load handling characteristics), and thus would be obvious to one of ordinary skill in the art. 
	Regarding claim 9, the roller 9 and the track link 3 only contact each other along the interface of the convex and concave arcuate surfaces. 
	The limitations of claims 10-12 are the same as those of claims 2-4, which were addressed in section 9 above. 

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON R BELLINGER/Primary Examiner, Art Unit 3617